ORDER OF SUSPENSION UPON CONVICTION

Comes now the Indiana Supreme Court Disciplinary Commission, and, pursuant to Admission and Discipline Rule 23, Section 10(e), files a Notice of Conviction and Request for Suspension.
This Court, being duly advised, now finds that the respondent, Charles W. Lahey, was convicted on February 2, 1994, in United States District Court for the Northern District of Indiana, cause number SCR 93-35(1), of conspiring to obstruct justice, a crime punishable as a felony under the laws of the United States. This Court finds further that, pursuant to Admis.Disc.R. 23(ll)(a) and (b), the respondent should be suspended from the practice of law pending further Order of this Court or final determination of any resulting disciplinary proceeding.
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that Charles W. Lahey is suspended from the practice of law effective thirty (30) days from the date of this Order. Pursuant to Ad-mis.Disc.R. 23(ll)(b), the respondent may, within twenty (20) days from the date of this Order, assert in writing any deficiency that establishes why the suspension should not take effect.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the parties of this proceeding and to all other entities pursuant to the provisions of Admis.Disc.R. 23(3)(d).
/s/ Roger O. DeBruler Acting Chief Justice of Indiana
All Justices concur.